Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 14, 2019

                                      No. 04-19-00194-CV

            Champe CARTER, Erin Baily Carter, Paige Parker and Melanie Parker,
                                     Appellants

                                                v.

                                     Gregory Robert BALL,
                                           Appellees

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 15522
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
       Appellants attempt to appeal the trial court’s Order Granting Defendant’s Motion to
Dismiss. An appeal from such an order or judgment is accelerated. See TEX. CIV. PRAC. & REM.
CODE ANN. § 27.008(b). The trial court signed the order on February 28, 2019. Because this is
an accelerated appeal, the notice of appeal was due March 20, 2019. See TEX. R. APP. P. 26.1(b).
A motion for extension of time to file the notice of appeal was due on April 4, 2019. See TEX. R.
APP. P. 26.3. Although appellants filed a notice of appeal within the fifteen-day grace period
allowed by Rule 26.3, they did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        We therefore ORDER appellants to file, on or before May 29, 2019, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
appellant fails to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c).
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court